DETAILED ACTION

Status of Claims

This action is in reply to the application filed on July 31, 2019.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are currently pending and have been examined.

Claim Rejections - 35 USC §101

35 U.S.C. 101 reads as follows:

Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., an abstract idea) without “significantly more.”

Regarding Claims 1, 9 and 15 the claimed invention is directed to an abstract idea without significantly more. The claims are directed to the automation of a method for creating listings and transactions records of parts which is a mental process and a method of 

Regarding dependent claims 2-4, 6, 10-12, 14, 16-18 and 20 these claims are directed to limitations which serve to limit the processing steps. These claims neither introduce a new 

Regarding dependent claims 5, 7, 8, 13 and 19 these claims are directed to limitations which serve to limit the data. These claims neither introduce a new abstract idea nor additional limitations which are significantly more than an abstract idea. They provide descriptive details that offer helpful context, but have no impact on statutory subject matter eligibility.

Therefore the limitations on the invention, when viewed individually and in ordered combination are directed to in-eligible subject matter.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Klinkhamer (US 2020/0143336 A1).


Claim 1

Klinkhamer discloses the following limitations:

A computer-implemented method for creating an immutable record of part dismantlement transactions and generating electronic listings of harvested parts, the method comprising:

receiving, by one or more processors, one or more images of a first part of equipment, wherein the first part has been disassembled from the equipment; (see at least figure 3, paragraphs 0080 and 0087-0088).

generating, by the one or more processors, a first removal document, the first removal document comprising data indicative of a disassembly of the first part from the equipment; (see at least figure 2, paragraphs 0049 and 0087-0091).

collecting, by the one or more processors, one or more data attributes associated with the first part, by at least one of accessing one or more databases or receiving one or more user inputs; (see at least paragraph 0091).

storing, by the one or more processors, the one or more images of the first part, the first removal document, and the one or more data attributes associated with the first part, in a shared database; and (see at least abstract, figure 5, paragraphs 00008 and 0057).

generating, by the one or more processors, one or more electronic listings for electronically transacting the first part, based on the stored one or more images of the first part, the first removal document, and the one or more data attributes associated with the first part (see at least figures 3, 7, paragraphs 0080 and 0095-0098).




Claim 2

Furthermore, Klikhamer discloses the following limitations:

wherein the storing the one or more one or more images of the first part, the first removal document, and the one or more data attributes associated with the first part, in the shared database further comprises:


recording at least one of the one or more images of the first part, the first removal document, and the one or more data attributes associated with the first part, as one or more first blockchain entries in a shared ledger in the shared database (see at least figure 2, paragraphs 0027, 0040 and 0049).

Claim 3

Furthermore, Klikhamer discloses the following limitations:

further comprising:

receiving, by one or more processors, one or more images of a second part of equipment, wherein the second part has been disassembled from the equipment after the disassembly of the first part; (see at least figure 3, paragraphs 0080 and 0087-0088).

generating, by the one or more processors, a second removal document, the second removal document comprising data indicative of a disassembly of the second part from the equipment; (see at least figure 2, paragraphs 0049 and 0087-0091).

collecting, by the one or more processors, one or more data attributes associated with the second part by at least one of accessing one or more databases or receiving one or more user inputs; (see at least paragraph 0091).

storing, by the one or more processors, the one or more images of the second part, the second removal document, and the one or more data attributes associated with the second part, in the shared database; and(see at least abstract, figure 5, paragraphs 00008 and 0057).

generating, by the one or more processors, one or more electronic listings for electronically transacting the first part, based on the stored one or more images of the first part, the first removal document, and the one or more data attributes associated with the first part (see at least figures 3, 7, paragraphs 0080 and 0095-0098).


Claim 4

Furthermore, Klikhamer discloses the following limitations:


wherein the storing the one or more one or more images of the first part, the first removal document, and the one or more data attributes associated with the first part, in the shared database further comprises:

recording at least one of the one or more images of the second part, the second removal document, and the one or more data attributes associated with the second part, as one or more second blockchain entries in the shared ledger in the shared database. (see at least figure 2, paragraphs 0027, 0040 and 0049).



Claim 5

Furthermore, Klikhamer discloses the following limitations:


wherein the first one or more blockchain entries and the second one or more blockchain entries belong to a common blockchain (see at least figure 2, paragraphs 0027, 0040 and 0049).


Claim 6

Furthermore, Klikhamer discloses the following limitations:


further comprising:

generating, by the one or more processors, a user interface to display a set of part details associated with the first part based on the disassembly of the first part and the collected one or more data attributes associated with the first part (see at least figure 7, paragraphs 0095 and 0146).

Claim 7

Furthermore, Klikhamer discloses the following limitations:

wherein the equipment is an aircraft (see at least paragraphs 0023-0024 and 0030-0031).




Claim 8

Furthermore, Klikhamer discloses the following limitations:


wherein the one or more data attributes associated with the first part comprises at least one of a unique part identifier of the first part, a description of the first part, a price of the first part, and a unique identifier of the equipment; (see at least figure 7, paragraphs 0049 and 0113). 

As per claims 9-20 claims 9-20 recite substantially similar limitations to claims 1-6 and are therefore rejected using the same art and rationale set forth above.    



Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  Neha Gupta (E-waste management using blockchain based smart contracts) in at least pages 915-921 discloses the use of a computer system comprising a blockchain network to manage electronic waste.

CONCLUSION

Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to DENISSE ORTIZ whose telephone number is 571-270-5506.  The Examiner can normally be reached on Monday-Thursday 7:30am-8pm.  If NATHAN UBER can be reached at 571-270-3923.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see  http://portal.uspto.gov/external/portal/pair .  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).
Any response to this action should be mailed to:
Commissioner of Patents and Trademarks
Washington, D.C.  20231
or faxed to 571-273-8300.
Hand delivered responses should be brought to the United States Patent and Trademark Office Customer Service Window:
Randolph Building
401 Dulany Street
Alexandria, VA 22314.
/DENISSE  ORTIZ ROMAN/
Examiner, Art Unit 3687